Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 1 of 6 PageID: 215




Not for Publication

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


    SIMONE BERTOLLINI,
                      Plaintiffs,                                    Civil Action No. 18-15355

    v.                                                                        OPINION
    MICHAEL HARRISON, JOHN AND
    JANE DOES 1-50, and XYZ
    CORPORATIONS 1-50
    Defendants,


John Michael Vazquez, U.S.D.J.
              This action arises out of Defendant’s alleged inaccurate report to a credit reporting agency

concerning the status Plaintiff’s debt. This matter comes before the Court by way of Defendant’s

motion to dismiss Plaintiff’s Second Amended Complaint, D.E. 14 (“SAC”). The Court reviewed

the parties’ submissions1 in support and in opposition and decided the motion without oral

argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below,

Defendant’s motion is denied.

         I.      BACKGROUND
              Defendant, Michael Harrison, is a New Jersey attorney that represents creditors in

collection matters. SAC at ¶ 2. Harrison brought suit on behalf of Palisades Emergency

Consultants (“Palisades”) against Plaintiff for payment for emergency services rendered by

Palisades (the “Collection Action”). Br. at 2.




1
 Defendant’s motion to dismiss, D.E. 17-3 (“Br.”); Plaintiff’s opposition, D.E. 18 (“Opp.”); and,
Defendant’s reply letter brief in further support of their motion to dismiss, D.E. 21 (“Reply”).
Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 2 of 6 PageID: 216




       Harrison informed Plaintiff that he was “attempting to collect two alleged debts stemming

from two delinquent accounts opened with Palisades Emergency Consult[.]” Id. ¶ 5. Harrison

told Plaintiff that he owed $510.00 on account number 515121 and $1,058.00 on account number

515121A. Id. ¶ 6. Plaintiff asserts, however, that these charges both belong to the same account

number, 515121. Id. ¶ 7. Plaintiff claims that account number 515121 was created on April 3,

2014, and invoiced both charges together for medical treatment rendered on the same day. Id. ¶¶

7,8.

       Plaintiff notified Defendant that account 515121A did not exist. Id. ¶¶ 9-10. Defendant

acknowledged that there should only be one account. Id. ¶ 10. Nonetheless, Defendant reported

both accounts to Equifax as unpaid and delinquent. Id. ¶ 12. Further, Plaintiff alleges that

Defendant reported fictitious payments on each account. Id. ¶¶ 15-19. Defendant also failed to

mark the accounts as disputed by Plaintiff. Id. ¶ 21. Plaintiff filed a formal dispute with Equifax

and Defendant received notice of the dispute from Equifax. Id. ¶¶ 24-25. Plaintiff claims that

Defendant failed to reinvestigate the accuracy of, or correct, the information he furnished to

Equifax. Id. ¶¶ 26-27.

       Plaintiff asserts that Defendant violated the Fair Credit Reporting Act (“FCRA”),

specifically 15 U.S.C. § 1681s-2(b). Id. at ¶¶ 29-35. This matter was removed to this Court on

October 26, 2018. D.E. 1. Defendant moved to dismiss certain of Plaintiff’s claims on November

23, 2018. D.E. 4. On May 30, 2019, the Court granted the motion and dismissed certain of the

Plaintiff’s claims. D.E. 7; D.E. 8. On June 25, 2019, Plaintiff filed the SAC. D.E. 14. The present

motion followed. D.E. 17. Plaintiff then filed a motion to amend the SAC, D.E. 26, and the Court

administratively terminated the motion to dismiss without prejudice pending a decision on the




                                                2
Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 3 of 6 PageID: 217




motion to amend. D.E. 35. United States Magistrate Judge Dickson denied the motion to amend,

D.E. 43, and the present motion was reinstated on Defendant’s request, D.E. 44.

   II.       STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss for “failure to state a

claim upon which relief can be granted[.]” For a complaint to survive dismissal under Rule

12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-7148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).

   III.      ANALYSIS

          Defendant contends that he qualifies as a “furnisher of credit information” to a credit

reporting agency and that no cause of action under 15 U.S.C. § 1681s-2(a) exists against such

individuals. Br. at 5 (citing Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 34 (3d Cir. 2011)).



                                                   3
Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 4 of 6 PageID: 218




Plaintiff does not oppose this argument, but instead points out that the SAC pleads a claim under

15 U.S.C. §16812-2(b). Opp. at 2. Plaintiff claims that 15 U.S.C. § 1681s-2(b) does provide a

private cause of action. Id. (citing SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 358 (3d

Cir. 2011)). Defendant did not respond to this argument in reply. See generally D.E. 21.

       The SAC clearly pleads a claim for violations of 15 U.S.C. § 1681s-2(b). See SAC ¶¶ 34-

35. In relevant part, that code section provides as follows:

               (b) Duties of furnishers of information upon notice of dispute
                      (1) In general
                      After receiving notice pursuant to section 1681i(a)(2) of this
                      title of a dispute with regard to the completeness or accuracy
                      of any information provided by a person to a consumer
                      reporting agency, the person shall--
                               (A) conduct an investigation with respect to the
                               disputed information;
                               (B) review all relevant information provided by the
                               consumer reporting agency pursuant to section
                               1681i(a)(2) of this title;
                               (C) report the results of the investigation to the
                               consumer reporting agency;
                               (D) if the investigation finds that the information is
                               incomplete or inaccurate, report those results to all
                               other consumer reporting agencies to which the
                               person furnished the information and that compile
                               and maintain files on consumers on a nationwide
                               basis; and
                               (E) if an item of information disputed by a consumer
                               is found to be inaccurate or incomplete or cannot be
                               verified after any reinvestigation under paragraph
                               (1), for purposes of reporting to a consumer reporting
                               agency only, as appropriate, based on the results of
                               the reinvestigation promptly--
                                        (i) modify that item of information;
                                        (ii) delete that item of information; or
                                        (iii) permanently block the reporting of that
                                        item of information.

15 U.S.C. § 1681s-2(b). The Third Circuit held that 15 U.S.C. § 1681s-2(b) is “the only section

[of the FCRA] that can be enforced by a private citizen seeking to recover damages caused by a



                                                 4
Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 5 of 6 PageID: 219




furnisher of information.” SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 358 (3d Cir.

2011); see also id. (“[A] private citizen may bring an action under 15 U.S.C § 1681s-2(b).”)).

Accordingly, 15 U.S.C. § 1681s-2(b) affords Plaintiff a private right of action. Defendant’s motion

to dismiss based on a different provision is denied.

       Defendant does not argue that Plaintiff has failed to state a claim under 15 U.S.C. § 1681s-

2(b).2 Instead, Defendant challenges the veracity of the allegations in the SAC. See e.g., Br. at 6

(“The facts alleged in the Second Amended Complaint are simply untrue[.]”); id. (“[D]efendant

investigated the accuracy of the information at the time plaintiff disputed the amount”); id. (“[T]he

amount reported to the credit agency was in fact correct[.]”). However, at this stage, the Court

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210.

Defendant argues the Court should take judicial notice of the judgment against Plaintiff from the

Collection Action. However, Defendant provides no law or analysis as to the Court’s ability to do

so. See Br. at 6-7; Reply at 1-2. Accordingly, the Court credits Plaintiff’s well-pled allegations

as true, and Defendant’s motion to dismiss is denied.




2
  Even if Defendant did make such an argument, the Court would deny it. Plaintiff alleges that (1)
Defendant reported false information concerning Plaintiff’s debt to Equifax, SAC ¶¶ 14-19; (2)
Plaintiff filed a formal dispute with Equifax on July 11, 2018, id. ¶ 24; (3) on the same day,
Defendant received notice of Plaintiff’s dispute from Equifax, id. ¶ 25; and (4) Defendant failed
to reinvestigate the accuracy of the information furnished to Equifax and failed to “correct the false
information about Plaintiff . . . provided to Equifax.” Id. ¶¶ 26-27. These allegations sufficiently
plead a claim under § 1681s-2(b). SimmsParris, 652 F.3d at 359 (“[A] private citizen wishing to
bring an action against a furnisher must first file a dispute with the consumer reporting agency,
which then must notify the furnisher of information that a dispute exists. Only after this notification
can the furnisher face any liability to a private individual.”).


                                                  5
Case 2:18-cv-15355-JMV-JSA Document 47 Filed 08/16/21 Page 6 of 6 PageID: 220




   IV.     CONCLUSION

         For the reasons stated above, Defendant’s motion, D.E. 17, is denied. An appropriate

Order accompanies this Opinion.

Dated: August 16, 2021

                                                  __________________________
                                                  John Michael Vazquez, U.S.D.J.




                                              6
